DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1, 2, 4-6 with species (detected biomarker): a. protein; and species (method steps): 
a.  drawn to a method for determining the locality of and/or diagnosing pancreatic cancer comprising or consisting of the steps of providing a sample to be tested, determining a biomarker signature of the test sample by measuring the expressing of one or more biomarkers selected from the group defined in Table A, wherein the expression in the test sample of the one or more biomarker is indicative of the locality and/or presence of pancreatic cancer in the individual (claim 1) 
in the reply filed on October 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon reconsideration, the Examiner has extended the examination of method steps to species, b. the method of species a. (claim 1), further comprising the additional method steps listed in claim 2, see the Requirement mailed July 29, 2021, page 5. 




	Claims 4, 5, 19, 23, 35, 40, 63 and 68, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 3, 7, 9, 11-15, 20-22, 25-34, 36-38, 41-55, 57-60, 62, 64-67 and 69-71 have been cancelled.
	Claims 2, 4-6, 8, 10, 16-19, 23, 24, 35, 39, 40, 56, 61, 63 and 68 have been amended.
Claims 1, 2, 6, 8, 10, 16-18, 24, 39, 56 and 61 are examined on the merits with species, a. protein; and the methods reading on species a. (claim 1), b (claims 1 and 2).

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, for example, an assay for diagnosing pancreatic cancer. 

5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see for example page 3, line 36; and page 17, line 11. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.




Correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39, 56 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

b.  Claims 1, 6, 10, 16 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
In particular, claims 1, 6, 10, 16 and 39 reference numerous tables, Tables A (i), (ii), (iii) and (iv).  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

9.	Claim 39 recites the limitation "the proteins" in line 6 on page 9.  There is insufficient antecedent basis for this limitation in the claim.

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 6, 16 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 16 and 39 read on biomarkers listed in Table A, which are inclusive of subsections (i), (ii), (iii) and/or (iv), see pages 36-40 of the Specification.  Subsections (i), (ii) and (iii) are listed in independent claim 1.  Accordingly, claims 6, 16 and 19 do not further limit from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	The claimed invention (claims 1, 2, 6, 8, 10, 16-18, 24, 39, 56 and 61) is directed to a judicial exception and/or natural phenomenon without significantly more. The claim(s) recite(s) a method of determining the locality of and/or diagnosing pancreatic cancer comprising or consisting of providing an individual’s sample and detecting a biomarker signature based on the expression of one or more biomarkers selected from the group defined in Table A (i), (ii), (iii) or (iv), wherein the expression the said test sample of one or more biomarkers from the said group is indicative of the locality and/or presence of pancreatic cancer in the individual. This judicial exception is not integrated into a practical application because gathering information and observing levels of the said markers in a biological sample from a subject required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. The claims describe the relationship between the presence/ amount of biomarker(s) from the group defined in Table A (i), (ii), (iii) or (iv) in an individual’s sample and said subject having pancreatic cancer or the locality of the pancreatic cancer.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the presence of the biomarker(s) are detected by conventional means of detecting peptides and/or proteins, there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  there is no inventive concept present in the clams.  The steps of analyzing the presence or amount of biomarker(s) in a biological sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the presence/amount of biomarker(s) identifies an individual as suffering from pancreatic cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 1, 2, 6, 8, 10, 16-18, 24, 39, 56 and 61 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting particular biomarker(s) in a biological sample from a human subject, which is indicative of locality and/or presence of pancreatic cancer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer biomarkers and binding agents has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “determining”, “diagnosing”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.









Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claim(s) 1, 2, 6, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingvarsson et al. (Proteomics 8: 2211-2219, 2008/ IDS reference C124 submitted July 10, 2019). Ingvarsson discloses a method of identifying pancreatic adenocarcinoma using a recombinant scFv antibody microarray, see title; abstract; and page 2213, section 2.5.   Serum samples were collected and labeled with biotin, see page 2212, sections 2.2 and 2.3. Sixty serum proteins were identified using 129 recombinant antibody fragments on a large-scale microarray, see Results beginning on page 2213; and Table 2 on page 2214. ”[L]abeled sera from 24 pancreatic cancer patients and 20 healthy patients were each incubated on antibody microarrays.  Bound analytes were subsequently quantified, using a confocal scanner and fluorescence as mode of detection.”, see page 2214, 1st column.  For example, Table 2 discloses markers assigned to Table A (ii):  MUC-1; Table A (iii) IL-1b, GLP-1R, C1s, C3, C4, C5, Factor B, IL-5,  IL-8, Properdin; and Table A (iv): IL-1a, IL-1-ra, IL-3, IL-4, IL-6, IL-7, IL-9.  See the entire Table 2 on page 2214.
17.	Claim(s) 1, 2, 6, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingren et al. (Cancer Research 72(10): 2481-2490, 2012/ IDS reference C261 submitted July 10, 2019).  Wingren discloses a method of detecting immunoregulatory proteins in sera from patients with pancreatic disorders, as well as healthy controls using a recombinant antibody microarray platform, see abstract on page 2481; and page 2482, Serum samples. “Briefly, 121 human recombinant single-chain Fv (scFv) antibodies, targeting 57 mainly immunoregulatory biomolecules, were used as probes…The planar antibody microarrays…were prepared by dispensing the antibodies and controls one-by-one…with a noncontact spotter. The biotinylated serum samples were screened separately, and specifically bound molecules were visualized by adding fluorescently labeled streptavidin and using a confocal fluorescence scanner”, see page 2482, Antibody…section. “Selected antibody specificities …, with a 234 human protein array”, see page 2482, Antibody…section; and Table 2 on page 2483.  Most of these antigens are within Table A (ii); (iii) and (iv). See entire Table 2.
    PNG
    media_image1.png
    700
    387
    media_image1.png
    Greyscale



18.	Claim(s) 1, 2, 6, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borrebaeck et al., US 2014/0038844 A1 (published February 6, 2014 and effectively filed March 5, 2012).  Borrebaeck discloses methods for diagnosis of pancreatic cancer utilizing arrays, wherein a sample to be tested is taken from an individual, determining a biomarker signature of the test sample by measuring the expression in the test sample of one or more biomarkers selected from the group defined in Table III with one or more binding agents, wherein Table III biomarkers are for example:
(the same as Applicants’ Table A (ii) mucin-1; 
the same as Applicants’ Table A (iii) integrin a-10, B-galactosidase, Complement protein C1s (C1s), Integrin -11, Properdin, leptin, tumour necrosis factor- (TNF-), Complement protein C3 (C3), Complement protein C4 (C4), Complement protein C5 (C5), CD40, Eotaxin, Complement Factor B (Factor B), Glucagon-like peptide-1 (GLP-1) Glucagon-like peptide-1 receptor (GLP-1 R), Interleukin-10 (IL-10), Interleukin-13 (IL-13), Interleukin-1.alpha.  (IL-1.alpha.), Interleukin-1  (IL-1), Interleukin-5 (IL-5), Interleukin-8 (IL-8), Mucin-1, Sialyl Lewis x, Monocyte chemotactic protein-3 (MCP-3) and Monocyte chemotactic protein-4 (MCP-4); and 

the same as Applicants’ Table A (iv) Interleukin-7 (IL-7), Angiomotin, CD40 ligand, Interleukin-11 (IL-11), Interleukin-12 (IL-12), Interleukin-3, Interleukin-4, Interleukin-6, Interleukin-18 (IL-18),  Lewis X/CD15, RANTES, Vascular endothelial growth factor (VEGF)) 

is indicative of the individual having pancreatic cancer, see page 1, sections 0001, 0009-0011; 0016-0021; page 9, sections 0131-0134; and Table III bridging pages 16 and 17. 
“In one embodiment the pancreatic cancer is selected from the group consisting of adenocarcinoma, adenosquamous carcinoma, signet ring cell carcinoma, hepatoid carcinoma, colloid carcinoma, undifferentiated carcinoma, and undifferentiated carcinomas with osteoclast-like giant cells.  Preferably, the pancreatic cancer is a pancreatic adenocarcinoma.  More preferably, the pancreatic cancer is pancreatic ductal adenocarcinoma, also known as exocrine pancreatic cancer”, see page 5, section 0063.
The detection platform has a suitable binding agent such as single-chain Fv (ScFv) molecules immobilized on the surface of a multiwall plate or array and the ScFv is denoted as a first binding agent(s), see page 6, sections 0064-0066 and 0084; page 7, sections 0087, 0094, 0099; and page 8, sections 0108, 0114 and 0117-0122.  In addition, the assay comprises a second binding agent capable of binding to one or more biomarkers, the second binding agent (scFv) comprising a detectable moiety (a fluorescent moiety), see page 8, section 0108.
Samples from individuals to be tested include “unfractionated blood, plasma, serum, tissue fluid, pancreatic tissue, pancreatic juice, bile and urine”, see page 9, section 0130. Control samples are provided from an individual not afflicted with pancreatic cancer (i.e. negative control), as well as from an individual afflicted with pancreatic cancer (i.e. a positive control), see page 1, sections 0016-0021.
The biomarkers are labelled with a detectable moiety, such as biotin, wherein “(ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for one or more of the proteins in Table III; [0121] (iii) contacting the immobilized scFv with a streptavidin conjugate comprising a fluorescent dye; and [0122] (iv) detecting the presence of the dye at discrete locations on the array surface wherein the expression of the dye on the array surface is indicative of the expression of a biomarker from Table III in the sample”, see sections 0118-0122 bridging pages 8 and 9. 
After detecting the levels of the biomarkers in the samples, the characterizations set forth in the wherein clauses in claims 1, 2 and 61 are met because they appear to not to be manipulative steps or impart novelty. The claims merely state the results or conclusion of the results of the previous steps (i.e. measuring biomarker(s)) and are not tied to any machine and does not transform any article into a different state or thing. 

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingvarsson et al. (Proteomics 8: 2211-2219, 2008/ IDS reference C124 submitted July 10, 2019), and further in view of Imai et al. (Development of diagnostic method for intractable breast cancer and pancreatic cancer using new biomarker PRDM14. April 1, 2014). Ingvarsson teaches a method of identifying pancreatic adenocarcinoma using a recombinant scFv antibody microarray, see title; abstract; and page 2213, section 2.5.   Serum samples were collected and labeled with biotin, see page 2212, sections 2.2 and 2.3. Sixty serum proteins were identified using 129 recombinant antibody fragments on a large-scale microarray, see Results beginning on page 2213; and Table 2 on page 2214. ”[L]abeled sera from 24 pancreatic cancer patients and 20 healthy patients were each incubated on antibody microarrays.  Bound analytes were subsequently quantified, using a confocal scanner and fluorescence as mode of detection.”, see page 2214, 1st column.  For example, Table 2 discloses markers assigned to Table A (ii):  MUC-1; Table A (iii) IL-1b, GLP-1R, C1s, C3, C4, C5, Factor B, IL-5,  IL-8, Properdin; and Table A (iv): IL-1a, IL-1-ra, IL-3, IL-4, IL-6, IL-7, IL-9.  See the entire Table 2 on page 2214.
	Ingvarsson does not teach the claimed method, wherein the protein expression of PR domain zinc finger protein 14 (PRDM14) is measured and detected.
	However, Imai teaches target molecule, PRDM14 is a diagnostic biomarker and overexpressed and upregulated in pancreatic cancers, see entire abstract spanning pages 1 and 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include PRDM14 as a candidate biomarker for the diagnosis and detection of early-stage pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Imai and Ingvarsson to identify an early-stage diagnostic biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding molecular-targeted therapies, anti-cancer drug resistance and cancer metastasis, see both references in their entireties.






22.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingvarsson et al. (Proteomics 8: 2211-2219, 2008/ IDS reference C124 submitted July 10, 2019), and further in view of Diaz-Rodriguez et al. (PNAS 105(43): 16719-16724, October 28, 2008). Ingvarsson teaches a method of identifying pancreatic adenocarcinoma using a recombinant scFv antibody microarray, see title; abstract; and page 2213, section 2.5.   Serum samples were collected and labeled with biotin, see page 2212, sections 2.2 and 2.3. Sixty serum proteins were identified using 129 recombinant antibody fragments on a large-scale microarray, see Results beginning on page 2213; and Table 2 on page 2214. ”[L]abeled sera from 24 pancreatic cancer patients and 20 healthy patients were each incubated on antibody microarrays.  Bound analytes were subsequently quantified, using a confocal scanner and fluorescence as mode of detection.”, see page 2214, 1st column.  For example, Table 2 discloses markers assigned to Table A (ii):  MUC-1; Table A (iii) IL-1b, GLP-1R, C1s, C3, C4, C5, Factor B, IL-5,  IL-8, Properdin; and Table A (iv): IL-1a, IL-1-ra, IL-3, IL-4, IL-6, IL-7, IL-9.  See the entire Table 2 on page 2214.
	Ingvarsson does not teach the claimed method, wherein the protein expression of kinetochore protein NDC80 homolog (HsHec1) is measured and detected.
	However, Diaz-Rodriguez teaches target molecule, HsHec1 is overexpressed in a nontumor lesion, a hyperplastic fatty pancreas, as well as hyperplasia of the islets of Langerhans (groups of pancreatic cells secreting insulin and glucagon/ islands of endocrine cells scattered throughout the pancreas), see page 16722, Hec1…section; and Figure 5 (A) on page 16723. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include HsHec1 as a candidate biomarker for the diagnosis and detection of pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Diaz-Rodrigues and Ingvarsson to identify a candidate biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding initiation of tumorigenesis, tumor grade and clinical prognosis, see both references in their entireties.

23.	Claims 1, 2, 6, 10, 16-18, 24, 39, 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingvarsson et al. (Proteomics 8: 2211-2219, 2008/ IDS reference C124 submitted July 10, 2019), and further in view of Freelove et al. (Am Fam Physician 73: 485-492, 2006) and Artinyan et al. (HPB 10: 371-376, 2008). Ingvarsson teaches a method of identifying pancreatic adenocarcinoma using a recombinant scFv antibody microarray, see title; abstract; and page 2213, section 2.5.   Serum samples were collected and labeled with biotin, see page 2212, sections 2.2 and 2.3. Sixty serum proteins were identified using 129 recombinant antibody fragments on a large-scale microarray, see Results beginning on page 2213; and Table 2 on page 2214. ”[L]abeled sera from 24 pancreatic cancer patients and 20 healthy patients were each incubated on antibody microarrays.  Bound analytes were subsequently quantified, using a confocal scanner and fluorescence as mode of detection.”, see page 2214, 1st column.  For example, Table 2 discloses markers assigned to Table A (ii):  MUC-1; Table A (iii) IL-1b, GLP-1R, C1s, C3, C4, C5, Factor B, IL-5,  IL-8, Properdin; and Table A (iv): IL-1a, IL-1-ra, IL-3, IL-4, IL-6, IL-7, IL-9.  See the entire Table 2 on page 2214.
	Ingvarsson does not teach the claimed method, wherein the individual has pancreatic cancer therapy based on the location of the pancreatic lesion.
	However, Freelove teaches diagnostic tests including analyzing serum tumor markers and imaging studies can confirm a pancreatic cancer diagnosis and helpful at arriving at a treatment plan, see pages 487 and 489-491.  Pancreatic tumors at the head usually result in the classic Whipple procedure, wherein “…the head and uncinate process of the pancreas, duodenum, proximal 6 in (15cm) of jejunum, gallbladder, common bile duct, and distal stomach, with anastomosis of the common hepatic duct and the remaining pancreas and stomach to the jejunum” is removed, see page 489, 1st column; and Figure 3 on page 490.  Whereas, “[d]istal pancreatectomay is performed in patients with resectable cancer in the body or tail of the pancreas…The resectability rate for body and tail lesions is less than one half of that for head lesions because diagnosis usually occurs late in the disease process after local invasion has occurred”, see page 489, column 2. Moreover, Artinyan teaches “[p]ancreatic cancers of the body and tail (BT) appear to have poorer survival compared with head (HD) lesions”, see 1st sentence in Abstract; and page 372, Results and Table I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the biomarker(s)/ biomarker signature and correlate particular biomarker(s) and/or biomarker signature with either pancreatic tumor location, HD or BT to arrive at the best treatment regimen, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Freelove and Artinyan the distinct location of pancreatic lesions renders different treatment modalities and prognostic outcomes, and see all references, particularly Freelove and Artinyan.




25.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingren et al. (Cancer Research 72(10): 2481-2490, 2012/ IDS reference C261 submitted July 10, 2019), and further in view of Imai et al. (Development of diagnostic method for intractable breast cancer and pancreatic cancer using new biomarker PRDM14. April 1, 2014). Wingren teaches a method of detecting immunoregulatory proteins in sera from patients with pancreatic disorders, as well as healthy controls using a recombinant antibody microarray platform, see abstract on page 2481; and page 2482, Serum samples. “Briefly, 121 human recombinant single-chain Fv (scFv) antibodies, targeting 57 mainly immunoregulatory biomolecules, were used as probes…The planar antibody microarrays…were prepared by dispensing the antibodies and controls one-by-one…with a noncontact spotter. The biotinylated serum samples were screened separately, and specifically bound molecules were visualized by adding fluorescently labeled streptavidin and using a confocal fluorescence scanner”, see page 2482, Antibody…section. “Selected antibody specificities …, with a 234 human protein array”, see page 2482, Antibody…section; and Table 2 on page 2483.  Most of these antigens are within Table A (ii); (iii) and (iv). See entire Table 2.
	Wingren does not teach the claimed method, wherein the protein expression of PR domain zinc finger protein 14 (PRDM14) is measured and detected.
	However, Imai teaches target molecule, PRDM14 is a diagnostic biomarker and overexpressed and upregulated in pancreatic cancers, see entire abstract spanning pages 1 and 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include PRDM14 as a candidate biomarker for the diagnosis and detection of early-stage pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Imai and Wingren to identify an early-stage diagnostic biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding molecular-targeted therapies, anti-cancer drug resistance and cancer metastasis, see both references in their entireties.

26. 	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingren et al. (Cancer Research 72(10): 2481-2490, 2012/ IDS reference C261 submitted July 10, 2019), and further in view of Diaz-Rodriguez et al. (PNAS 105(43): 16719-16724, October 28, 2008). Wingren teaches a method of detecting immunoregulatory proteins in sera from patients with pancreatic disorders, as well as healthy controls using a recombinant antibody microarray platform, see abstract on page 2481; and page 2482, Serum samples. “Briefly, 121 human recombinant single-chain Fv (scFv) antibodies, targeting 57 mainly immunoregulatory biomolecules, were used as probes…The planar antibody microarrays…were prepared by dispensing the antibodies and controls one-by-one…with a noncontact spotter. The biotinylated serum samples were screened separately, and specifically bound molecules were visualized by adding fluorescently labeled streptavidin and using a confocal fluorescence scanner”, see page 2482, Antibody…section. “Selected antibody specificities …, with a 234 human protein array”, see page 2482, Antibody…section; and Table 2 on page 2483.  Most of these antigens are within Table A (ii); (iii) and (iv). See entire Table 2.
	Wingren does not teach the claimed method, wherein the protein expression of kinetochore protein NDC80 homolog (HsHec1) is measured and detected.
	However, Diaz-Rodriguez teaches target molecule, HsHec1 is overexpressed in a nontumor lesion, a hyperplastic fatty pancreas, as well as hyperplasia of the islets of Langerhans (groups of pancreatic cells secreting insulin and glucagon/ islands of endocrine cells scattered throughout the pancreas), see page 16722, Hec1…section; and Figure 5 (A) on page 16723. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include HsHec1 as a candidate biomarker for the diagnosis and detection of pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Diaz-Rodrigues and Wingren to identify a candidate biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding initiation of tumorigenesis, tumor grade and clinical prognosis, see both references in their entireties.

27.	Claims 1, 2, 6, 10, 16-18, 24, 39, 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingren et al. (Cancer Research 72(10): 2481-2490, 2012/ IDS reference C261 submitted July 10, 2019), and further in view of Freelove et al. (Am Fam Physician 73: 485-492, 2006) and Artinyan et al. (HPB 10: 371-376, 2008). Ingvarsson teaches a method of identifying pancreatic adenocarcinoma using a recombinant scFv antibody microarray, see title; abstract; and page 2213, section 2.5.   Serum samples were collected and labeled with biotin, see page 2212, sections 2.2 and 2.3. Sixty serum proteins were identified using 129 recombinant antibody fragments on a large-scale microarray, see Results beginning on page 2213; and Table 2 on page 2214. ”[L]abeled sera from 24 pancreatic cancer patients and 20 healthy patients were each incubated on antibody microarrays.  Bound analytes were subsequently quantified, using a confocal scanner and fluorescence as mode of detection.”, see page 2214, 1st column.  For example, Table 2 discloses markers assigned to Table A (ii):  MUC-1; Table A (iii) IL-1b, GLP-1R, C1s, C3, C4, C5, Factor B, IL-5,  IL-8, Properdin; and Table A (iv): IL-1a, IL-1-ra, IL-3, IL-4, IL-6, IL-7, IL-9.  See the entire Table 2 on page 2214.
	Wingren does not teach the claimed method, wherein the individual has pancreatic cancer therapy based on the location of the pancreatic lesion.
	However, Freelove teaches diagnostic tests including analyzing serum tumor markers and imaging studies can confirm a pancreatic cancer diagnosis and helpful at arriving at a treatment plan, see pages 487 and 489-491.  Pancreatic tumors at the head usually result in the classic Whipple procedure, wherein “…the head and uncinate process of the pancreas, duodenum, proximal 6 in (15cm) of jejunum, gallbladder, common bile duct, and distal stomach, with anastomosis of the common hepatic duct and the remaining pancreas and stomach to the jejunum” is removed, see page 489, 1st column; and Figure 3 on page 490.  Whereas, “[d]istal pancreatectomay is performed in patients with resectable cancer in the body or tail of the pancreas…The resectability rate for body and tail lesions is less than one half of that for head lesions because diagnosis usually occurs late in the disease process after local invasion has occurred”, see page 489, column 2. Moreover, Artinyan teaches “[p]ancreatic cancers of the body and tail (BT) appear to have poorer survival compared with head (HD) lesions”, see 1st sentence in Abstract; and page 372, Results and Table I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the biomarker(s)/ biomarker signature and correlate particular biomarker(s) and/or biomarker signature with either pancreatic tumor location, HD or BT to arrive at the best treatment regimen, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Freelove and Artinyan the distinct location of pancreatic lesions renders different treatment modalities and prognostic outcomes, and see all references, particularly Freelove and Artinyan.

28.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al., US 2014/0038844 A1 (published February 6, 2014 and effectively filed March 5, 2012), and further in view of Imai et al. (Development of diagnostic method for intractable breast cancer and pancreatic cancer using new biomarker PRDM14. April 1, 2014). Borrebaeck teaches methods for diagnosis of pancreatic cancer utilizing arrays, wherein a sample to be tested is taken from an individual, determining a biomarker signature of the test sample by measuring the expression in the test sample of one or more biomarkers selected from the group defined in Table III with one or more binding agents, wherein Table III biomarkers are for example:
(the same as Applicants’ Table A (ii) mucin-1; 
the same as Applicants’ Table A (iii) integrin a-10, B-galactosidase, Complement protein C1s (C1s), Integrin -11, Properdin, leptin, tumour necrosis factor- (TNF-), Complement protein C3 (C3), Complement protein C4 (C4), Complement protein C5 (C5), CD40, Eotaxin, Complement Factor B (Factor B), Glucagon-like peptide-1 (GLP-1) Glucagon-like peptide-1 receptor (GLP-1 R), Interleukin-10 (IL-10), Interleukin-13 (IL-13), Interleukin-1.alpha.  (IL-1.alpha.), Interleukin-1  (IL-1), Interleukin-5 (IL-5), Interleukin-8 (IL-8), Mucin-1, Sialyl Lewis x, Monocyte chemotactic protein-3 (MCP-3) and Monocyte chemotactic protein-4 (MCP-4); and 

the same as Applicants’ Table A (iv) Interleukin-7 (IL-7), Angiomotin, CD40 ligand, Interleukin-11 (IL-11), Interleukin-12 (IL-12), Interleukin-3, Interleukin-4, Interleukin-6, Interleukin-18 (IL-18),  Lewis X/CD15, RANTES, Vascular endothelial growth factor (VEGF)) 

is indicative of the individual having pancreatic cancer, see page 1, sections 0001, 0009-0011; 0016-0021; page 9, sections 0131-0134; and Table III bridging pages 16 and 17. 
“In one embodiment the pancreatic cancer is selected from the group consisting of adenocarcinoma, adenosquamous carcinoma, signet ring cell carcinoma, hepatoid carcinoma, colloid carcinoma, undifferentiated carcinoma, and undifferentiated carcinomas with osteoclast-like giant cells.  Preferably, the pancreatic cancer is a pancreatic adenocarcinoma.  More preferably, the pancreatic cancer is pancreatic ductal adenocarcinoma, also known as exocrine pancreatic cancer”, see page 5, section 0063.
The detection platform has a suitable binding agent such as single-chain Fv (ScFv) molecules immobilized on the surface of a multiwall plate or array and the ScFv is denoted as a first binding agent(s), see page 6, sections 0064-0066 and 0084; page 7, sections 0087, 0094, 0099; and page 8, sections 0108, 0114 and 0117-0122.  In addition, the assay comprises a second binding agent capable of binding to one or more biomarkers, the second binding agent (scFv) comprising a detectable moiety (a fluorescent moiety), see page 8, section 0108.
Samples from individuals to be tested include “unfractionated blood, plasma, serum, tissue fluid, pancreatic tissue, pancreatic juice, bile and urine”, see page 9, section 0130. Control samples are provided from an individual not afflicted with pancreatic cancer (i.e. negative control), as well as from an individual afflicted with pancreatic cancer (i.e. a positive control), see page 1, sections 0016-0021.
The biomarkers are labelled with a detectable moiety, such as biotin, wherein “(ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for one or more of the proteins in Table III; [0121] (iii) contacting the immobilized scFv with a streptavidin conjugate comprising a fluorescent dye; and [0122] (iv) detecting the presence of the dye at discrete locations on the array surface wherein the expression of the dye on the array surface is indicative of the expression of a biomarker from Table III in the sample”, see sections 0118-0122 bridging pages 8 and 9. 
After detecting the levels of the biomarkers in the samples, the characterizations set forth in the wherein clauses in claims 1, 2 and 61 are met because they appear to not to be manipulative steps or impart novelty. The claims merely state the results or conclusion of the results of the previous steps (i.e. measuring biomarker(s)) and are not tied to any machine and does not transform any article into a different state or thing. 
	Borrebaeck does not teach the claimed method, wherein the protein expression of PR domain zinc finger protein 14 (PRDM14) is measured and detected.
	However, Imai teaches target molecule, PRDM14 is a diagnostic biomarker and overexpressed and upregulated in pancreatic cancers, see entire abstract spanning pages 1 and 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include PRDM14 as a candidate biomarker for the diagnosis and detection of early-stage pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Imai and Borrebaeck to identify an early-stage diagnostic biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding molecular-targeted therapies, anti-cancer drug resistance and cancer metastasis, see both references in their entireties.




29.	Claims 1, 2, 6, 8, 10, 16-18, 24, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al., US 2014/0038844 A1 (published February 6, 2014 and effectively filed March 5, 2012), and further in view of Diaz-Rodriguez et al. (PNAS 105(43): 16719-16724, October 28, 2008). Borrebaeck teaches methods for diagnosis of pancreatic cancer utilizing arrays, wherein a sample to be tested is taken from an individual, determining a biomarker signature of the test sample by measuring the expression in the test sample of one or more biomarkers selected from the group defined in Table III with one or more binding agents, wherein Table III biomarkers are for example:
(the same as Applicants’ Table A (ii) mucin-1; 
the same as Applicants’ Table A (iii) integrin a-10, B-galactosidase, Complement protein C1s (C1s), Integrin -11, Properdin, leptin, tumour necrosis factor- (TNF-), Complement protein C3 (C3), Complement protein C4 (C4), Complement protein C5 (C5), CD40, Eotaxin, Complement Factor B (Factor B), Glucagon-like peptide-1 (GLP-1) Glucagon-like peptide-1 receptor (GLP-1 R), Interleukin-10 (IL-10), Interleukin-13 (IL-13), Interleukin-1.alpha.  (IL-1.alpha.), Interleukin-1  (IL-1), Interleukin-5 (IL-5), Interleukin-8 (IL-8), Mucin-1, Sialyl Lewis x, Monocyte chemotactic protein-3 (MCP-3) and Monocyte chemotactic protein-4 (MCP-4); and 

the same as Applicants’ Table A (iv) Interleukin-7 (IL-7), Angiomotin, CD40 ligand, Interleukin-11 (IL-11), Interleukin-12 (IL-12), Interleukin-3, Interleukin-4, Interleukin-6, Interleukin-18 (IL-18),  Lewis X/CD15, RANTES, Vascular endothelial growth factor (VEGF)) 

is indicative of the individual having pancreatic cancer, see page 1, sections 0001, 0009-0011; 0016-0021; page 9, sections 0131-0134; and Table III bridging pages 16 and 17. 
“In one embodiment the pancreatic cancer is selected from the group consisting of adenocarcinoma, adenosquamous carcinoma, signet ring cell carcinoma, hepatoid carcinoma, colloid carcinoma, undifferentiated carcinoma, and undifferentiated carcinomas with osteoclast-like giant cells.  Preferably, the pancreatic cancer is a pancreatic adenocarcinoma.  More preferably, the pancreatic cancer is pancreatic ductal adenocarcinoma, also known as exocrine pancreatic cancer”, see page 5, section 0063.
The detection platform has a suitable binding agent such as single-chain Fv (ScFv) molecules immobilized on the surface of a multiwall plate or array and the ScFv is denoted as a first binding agent(s), see page 6, sections 0064-0066 and 0084; page 7, sections 0087, 0094, 0099; and page 8, sections 0108, 0114 and 0117-0122.  In addition, the assay comprises a second binding agent capable of binding to one or more biomarkers, the second binding agent (scFv) comprising a detectable moiety (a fluorescent moiety), see page 8, section 0108.
Samples from individuals to be tested include “unfractionated blood, plasma, serum, tissue fluid, pancreatic tissue, pancreatic juice, bile and urine”, see page 9, section 0130. Control samples are provided from an individual not afflicted with pancreatic cancer (i.e. negative control), as well as from an individual afflicted with pancreatic cancer (i.e. a positive control), see page 1, sections 0016-0021.
The biomarkers are labelled with a detectable moiety, such as biotin, wherein “(ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for one or more of the proteins in Table III; [0121] (iii) contacting the immobilized scFv with a streptavidin conjugate comprising a fluorescent dye; and [0122] (iv) detecting the presence of the dye at discrete locations on the array surface wherein the expression of the dye on the array surface is indicative of the expression of a biomarker from Table III in the sample”, see sections 0118-0122 bridging pages 8 and 9. 
After detecting the levels of the biomarkers in the samples, the characterizations set forth in the wherein clauses in claims 1, 2 and 61 are met because they appear to not to be manipulative steps or impart novelty. The claims merely state the results or conclusion of the results of the previous steps (i.e. measuring biomarker(s)) and are not tied to any machine and does not transform any article into a different state or thing. 
	Borrebaeck does not teach the claimed method, wherein the protein expression of kinetochore protein NDC80 homolog (HsHec1) is measured and detected.
	However, Diaz-Rodriguez teaches target molecule, HsHec1 is overexpressed in a nontumor lesion, a hyperplastic fatty pancreas, as well as hyperplasia of the islets of Langerhans (groups of pancreatic cells secreting insulin and glucagon/ islands of endocrine cells scattered throughout the pancreas), see page 16722, Hec1…section; and Figure 5 (A) on page 16723. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include HsHec1 as a candidate biomarker for the diagnosis and detection of pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Diaz-Rodrigues and Borrebaeck to identify a candidate biomarker for pancreatic cancer because such markers are easily assessed and may yield information regarding initiation of tumorigenesis, tumor grade and clinical prognosis, see both references in their entireties.

30. 	Claims 1, 2, 6, 10, 16-18, 24, 39, 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al., US 2014/0038844 A1 (published February 6, 2014 and effectively filed March 5, 2012), and further in view of Freelove et al. (Am Fam Physician 73: 485-492, 2006) and Artinyan et al. (HPB 10: 371-376, 2008). Borrebaeck teaches methods for diagnosis of pancreatic cancer utilizing arrays, wherein a sample to be tested is taken from an individual, determining a biomarker signature of the test sample by measuring the expression in the test sample of one or more biomarkers selected from the group defined in Table III with one or more binding agents, wherein Table III biomarkers are for example:
(the same as Applicants’ Table A (ii) mucin-1; 
the same as Applicants’ Table A (iii) integrin a-10, B-galactosidase, Complement protein C1s (C1s), Integrin -11, Properdin, leptin, tumour necrosis factor- (TNF-), Complement protein C3 (C3), Complement protein C4 (C4), Complement protein C5 (C5), CD40, Eotaxin, Complement Factor B (Factor B), Glucagon-like peptide-1 (GLP-1) Glucagon-like peptide-1 receptor (GLP-1 R), Interleukin-10 (IL-10), Interleukin-13 (IL-13), Interleukin-1.alpha.  (IL-1.alpha.), Interleukin-1  (IL-1), Interleukin-5 (IL-5), Interleukin-8 (IL-8), Mucin-1, Sialyl Lewis x, Monocyte chemotactic protein-3 (MCP-3) and Monocyte chemotactic protein-4 (MCP-4); and 

the same as Applicants’ Table A (iv) Interleukin-7 (IL-7), Angiomotin, CD40 ligand, Interleukin-11 (IL-11), Interleukin-12 (IL-12), Interleukin-3, Interleukin-4, Interleukin-6, Interleukin-18 (IL-18),  Lewis X/CD15, RANTES, Vascular endothelial growth factor (VEGF)) 

is indicative of the individual having pancreatic cancer, see page 1, sections 0001, 0009-0011; 0016-0021; page 9, sections 0131-0134; and Table III bridging pages 16 and 17. 
“In one embodiment the pancreatic cancer is selected from the group consisting of adenocarcinoma, adenosquamous carcinoma, signet ring cell carcinoma, hepatoid carcinoma, colloid carcinoma, undifferentiated carcinoma, and undifferentiated carcinomas with osteoclast-like giant cells.  Preferably, the pancreatic cancer is a pancreatic adenocarcinoma.  More preferably, the pancreatic cancer is pancreatic ductal adenocarcinoma, also known as exocrine pancreatic cancer”, see page 5, section 0063.
The detection platform has a suitable binding agent such as single-chain Fv (ScFv) molecules immobilized on the surface of a multiwall plate or array and the ScFv is denoted as a first binding agent(s), see page 6, sections 0064-0066 and 0084; page 7, sections 0087, 0094, 0099; and page 8, sections 0108, 0114 and 0117-0122.  In addition, the assay comprises a second binding agent capable of binding to one or more biomarkers, the second binding agent (scFv) comprising a detectable moiety (a fluorescent moiety), see page 8, section 0108.
Samples from individuals to be tested include “unfractionated blood, plasma, serum, tissue fluid, pancreatic tissue, pancreatic juice, bile and urine”, see page 9, section 0130. Control samples are provided from an individual not afflicted with pancreatic cancer (i.e. negative control), as well as from an individual afflicted with pancreatic cancer (i.e. a positive control), see page 1, sections 0016-0021.
The biomarkers are labelled with a detectable moiety, such as biotin, wherein “(ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for one or more of the proteins in Table III; [0121] (iii) contacting the immobilized scFv with a streptavidin conjugate comprising a fluorescent dye; and [0122] (iv) detecting the presence of the dye at discrete locations on the array surface wherein the expression of the dye on the array surface is indicative of the expression of a biomarker from Table III in the sample”, see sections 0118-0122 bridging pages 8 and 9. 
After detecting the levels of the biomarkers in the samples, the characterizations set forth in the wherein clauses in claims 1, 2 and 61 are met because they appear to not to be manipulative steps or impart novelty. The claims merely state the results or conclusion of the results of the previous steps (i.e. measuring biomarker(s)) and are not tied to any machine and does not transform any article into a different state or thing. 
Borrebaeck does not teach the claimed method, wherein the individual has pancreatic cancer therapy based on the location of the pancreatic lesion.
	However, Freelove teaches diagnostic tests including analyzing serum tumor markers and imaging studies can confirm a pancreatic cancer diagnosis and helpful at arriving at a treatment plan, see pages 487 and 489-491.  Pancreatic tumors at the head usually result in the classic Whipple procedure, wherein “…the head and uncinate process of the pancreas, duodenum, proximal 6 in (15cm) of jejunum, gallbladder, common bile duct, and distal stomach, with anastomosis of the common hepatic duct and the remaining pancreas and stomach to the jejunum” is removed, see page 489, 1st column; and Figure 3 on page 490.  Whereas, “[d]istal pancreatectomay is performed in patients with resectable cancer in the body or tail of the pancreas…The resectability rate for body and tail lesions is less than one half of that for head lesions because diagnosis usually occurs late in the disease process after local invasion has occurred”, see page 489, column 2. Moreover, Artinyan teaches “[p]ancreatic cancers of the body and tail (BT) appear to have poorer survival compared with head (HD) lesions”, see 1st sentence in Abstract; and page 372, Results and Table I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the biomarker(s)/ biomarker signature and correlate particular biomarker(s) and/or biomarker signature with either pancreatic tumor location, HD or BT to arrive at the best treatment regimen, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Freelove and Artinyan the distinct location of pancreatic lesions renders different treatment modalities and prognostic outcomes, and see all references, particularly Freelove and Artinyan.



Double Patenting
31.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

32.	Claims 1, 2, 6, 8, 10, 16-19, 24, 39, 56 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 15, 16, 18, 20, 25, 36, 45 and 56 of copending Application No. 16/097,420 (filed October 29, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on a method of diagnosing a pancreatic cancer disorder comprising determining a biomarker signature including cystatin C, as well as biomarkers listed in Table A (I), (II), (III), (IV), (V), (VII), (VIII), (X), (XI) and/or (XII) of a test sample obtained from an individual and treating said individual with pancreatic cancer therapy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

33.	Claims 1, 2, 6, 8, 10, 16-19, 24, 39, 56 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-11, 15, 19, 22, 26, 37, 38 and 78 of copending Application No. 16/497,064 (filed July 18, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on a method of diagnosing a pancreatic cancer disorder comprising determining a biomarker signature including biomarkers listed in Table A (I), (II), (III) and/or (IV) of a test sample obtained from an individual and treating said individual with pancreatic cancer therapy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



22 January 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643